



COURT OF APPEAL FOR ONTARIO

CITATION:
Todorovic v. Hamilton
    (City), 2012 ONCA 198

DATE: 20120326

DOCKET: C54412, C54413, C54470 and C54624

MacPherson, LaForme JJ.A. and Pattillo J. (
ad
    hoc
)

BETWEEN

Ranko Todorovic

Plaintiff (Appellant)

and

City of Hamilton

Defendant (Respondent)

AND BETWEEN

Ranko Todorovic

Plaintiff (Appellant)

and

Her Majesty the Queen in right of Ontario

Defendant (Respondent)

Ranko Todorovic, appearing by teleconference

Justyna Hidalgo, for the City of Hamilton

Edmund Huang
    and Kristina Gill, for Her Majesty the Queen in right of Ontario

Heard and released orally: March 22, 2012

On appeal from the orders of Justice Dale Parayeski,
    dated August 25, 2011; from the order of Justice Donald J. Gordon dated September
    14, 2011; and from the order of Justice Dale Parayeski dated September 26,
    2011, of the Superior Court of Justice.

ENDORSEMENT

[1]

The appellant, Ranko Todorovic, appeals four orders of superior
    court judges made between August 25 and September 26, 2011, namely:

(1)

the order of Parayeski J. dated
    August 25, 2011 striking out the appellants Statement of Claim in an action
    against the City of Hamilton,

(2)

the order of Parayeski J. dated
    August 25, 2011 striking out the appellants Statement of Claim in an action
    against the City of Hamilton, with the exception of the appellants soccer
    injury claim concerning which the appellant was given permission to file an
    amended Statement of Claim within 30 days,

(3)

the order of Gordon J. dated
    September 14, 2011 dismissing the appellants action against the Government of
    Ontario, and

(4)

the order of Parayeski J. dated
    September 26, 2011 dismissing the appellants action against the Government of
    Ontario.

[2]

In the two actions against the City of Hamilton, the motion
    judge, in a single judgment applying to both actions, struck out all of the two
    Statements of Claim except for the portion in one Statement of Claim dealing
    with an alleged soccer injury sustained by the appellant in a park owned and
    maintained by the City.  On all the claims which he struck, we agree with the
    reasoning and conclusions of the motion judge.

[3]

The order of Gordon J. dismissed the appellants action against
    the Government of Ontario for disclosing no reasonable cause of action.  The
    appellants action was based on allegations that the Crown failed to fund or
    establish additional employment assistance programs that would be satisfactory
    to the appellant and that the Crown failed to ensure a competitive job market
    in Ontario to a standard acceptable to the appellant so that he could obtain a
    job commensurate with his training and experience.

[4]

We agree with Gordon J.s order.

[5]

In the second action against the Government of Ontario, the
    appellant sought orders that the provincial legislature enact laws to address
    alleged abuses of power by local Hamilton MPPs and to establish a more
    democratic Ontario.  In our view, the motion judge was correct to conclude that
    these were matters outside the purview of the courts.

[6]

The four appeals are dismissed.  The respondents City of Hamilton
    and the Crown are entitled to their costs of the appeals fixed at $1000 and
    $300 respectively, inclusive of disbursements and HST.

J.C. MacPherson J.A.

H.S. LaForme J.A.

L.A.
    Pattillo J. (
ad hoc
)


